trimDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 15, 17, 21-25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Corriveau (5,366,480) in view of Daugherty (5,733,308).

As to claim 1, Corriveau discloses: A device to promote healing at an arthroscopic surgical repair site (device of figure 1 is structured to be used in an arthroscopic surgical site since it is designed to be implanted at any suture location, see further explanation below), comprising: a repair patch (device of figure 5) having an overall shape with a length greater than a width and only one single suture conduit (see passage through pledget in figure 5), the repair patch having a proximal end (left end in figure 5) and a distal end (right end in figure 5) with a flat side extending from the proximal end to the distal end along the length (see figure 5); and the only one single 
Corriveau fails to directly disclose: the repair patch being porous and acting as a scaffold. Examiner notes Corriveau acknowledges the possible advantages of porous pledgets in certain procedures (col 5 lines 25-35).
In the same field of endeavor, namely medical pledgets, Daugherty teaches making pledgets from porous expanded PTFE (col 3 lines 20-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pledget of Corriveau to include porous expanded PTFE as taught by Daugherty to facilitate increased flexibility/strength in the pledget. Examiner notes once the pledget is modified, it will act as a scaffold in that the porosity of the peldget will enable the pledget to act as a scaffold for the tissue. 

As to claim 2, the combination of Corriveau and Daugherty discloses the invention of claim 1, Corriveau further discloses: wherein the device is configured so that, when the repair patch is positioned to promote healing at the arthroscopic surgical 

As to claim 3, the combination of Corriveau and Daugherty discloses the invention of claim 1, Corriveau further discloses: wherein the only one single suture conduit is a continuous conduit from the proximal end to the distal end of the repair patch (see figure 5).

As to claim 4, the combination of Corriveau and Daugherty discloses the invention of claim 2, Corriveau further discloses: wherein the only one single suture conduit is a continuous conduit from the proximal end to the distal end of the repair patch (see figure 5).

As to claim 7, the combination of Corriveau and Daugherty discloses the invention of claim 1, Corriveau further discloses: wherein the overall shape of the repair patch is three sided or four sided (see figure 5).

As to claim 8, the combination of Corriveau and Daugherty discloses the invention of claim 1, Corriveau further discloses: wherein the overall shape of the repair patch is of an elongate body with a cross section shape that is oval or rectangular (see figure 5).

As to claim 15, the combination of Corriveau and Daugherty discloses the invention of claim 1, Corriveau further discloses: wherein the proximal end of the repair patch terminates as a proximally facing end face (see figure 5), the distal end of the repair patch terminates as a distally facing end face (see figure 5), and the only one single suture conduit opening in the distal end opens into a central portion of the distally facing end face and the only one single suture conduit opening in the proximal end opens into a central portion of the proximally facing end face (see figure 5).

As to claim 17, the combination of Corriveau and Daugherty discloses the invention of claim 1, Corriveau further discloses: wherein the repair patch is configured to be guided (structured to be able to be guided) to a desired location within the arthroscopic surgical repair site by being slid over an existing suture threaded through the only one single suture conduit. Examiner notes the device is structured to be able to slide over an existing suture. 

As to claim 21, the combination of Corriveau and Daugherty discloses the invention of claim 1, the combination fails to directly disclose: wherein the patch has a pre-set length selected from 1.5 cm, 2.0 cm and 2.5 cm. It’s noted that Corriveau  discloses no length dimensions for the pledget. However depending on the treatment area, different sized pledgets would be beneficial.  
It would have been obvious to one of ordinary skill in the art to have made the patch of Corriveau to have a pre-set length selected from 1.5 cm, 2.0 cm and 2.5 cm Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 22, the combination of Corriveau and Daugherty discloses the invention of claim 1, the combination fails to directly disclose: wherein the patch has a pre-set width selected to accommodate a surgical site suture anchor spacing from 0.8 cm to 1.5 cm. It’s noted that Corriveau discloses no width selected to accommodate spacing dimensions for anchors. However depending on the area being treated, different suture anchor spacings would be beneficial.  
It would have been obvious to one of ordinary skill in the art to have made the patch of Corriveau to have a pre-set width selected to accommodate a surgical site suture anchor spacing from 0.8 cm to 1.5 cm in order to fit the particular anchoring procedure being done since this claimed dimension of the pledget does not change the devices ability to secure a suture at a target site. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.

As to claim 23, Corriveau discloses: A device to promote healing at an arthroscopic surgical repair site (device of figure 1 is structured to be used in an arthroscopic surgical site since it is designed to be implanted at any suture location, see further explanation below), comprising: a repair patch (device of figure 5, seen as a patch) having a proximal end (left end in figure 5) and a distal end (right end in figure 5) and only one single conduit (see conduit passing through pledget, figure 5), the repair patch having an overall shape that is three sided or four sided (see figure 5) wherein at least one of said sides is flat from the proximal end to the distal end (see figure 5), wherein the proximal end or the distal end is trimmable, shapeable or foldable prior to use (made of trimmable material so capable of being trimmed) for sizing the repair patch to promote healing of a soft tissue structure at the arthroscopic surgical repair site (device promotes healing by keeping sutures and other medical devices included in place); and the only one single suture conduit completely extending through the repair patch from the proximal end to the distal end and sized to allow passage of an anchored suture and permit relative movement of the repair patch along the anchored suture disposed within the single suture conduit (conduit is structured to allow an anchored 
Corriveau fails to directly disclose: the repair patch being porous and acting as a scaffold. Examiner notes Corriveau acknowledges the possible advantages of porous pledgets in certain procedures (col 5 lines 25-35).
In the same field of endeavor, namely medical pledgets, Daugherty teaches making pledgets from porous expanded PTFE (col 3 lines 20-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pledget of Corriveau to include porous expanded PTFE as taught by Daugherty to facilitate biocompatabiltiy and increased flexibility in specific procedures. Examiner notes once the pledget is modified, it will act as a scaffold in that the porosity of the peldget will enable the pledget to act as a scaffold for the tissue. 

As to claim 24, the combination of Corriveau and Daugherty discloses the invention of claim 23, Corriveau further discloses: wherein the device is configured so that, when the repair patch is positioned to promote healing at the arthroscopic surgical 

As to claim 25, the combination of Corriveau and Daugherty discloses the invention of claim 24, Corriveau further discloses: wherein the single suture conduit is a continuous conduit from the proximal end to the distal end of the repair patch (see figure 5).

As to claim 30, the combination of Corriveau and Daugherty discloses the invention of claim 23, Corriveau further discloses: wherein the proximal end of the repair patch terminates as a proximally facing end face (see figure 5), the distal end of the repair patch terminates as a distally facing end face (see figure 5), and the single suture conduit opens into both end faces to form an aperture in a central portion of both end faces (see figure 5).

Claims 1, 9, 18, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hain (20040162580) in view of Demarais (20050192599).

As to claim 1, Hain discloses: A device to promote healing at an arthroscopic surgical repair site (device 117 of figure 3 is structured to be used in an arthroscopic surgical site since it is designed to be implanted at any suture location, see further explanation below), comprising: a repair patch (117, acts as a patch) having an overall shape with a length greater than a width and only one single suture conduit (see 
Hain fails to directly disclose: the repair patch being porous and acting as a scaffold. 
In the same field of endeavor, namely medical pledgets, Demarais teaches making pledgets from mesh (paragraph 0152). Examiner notes mesh is seen to be porous. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pledget of Hain to include a bioabsorbable mesh as taught by Demarais to facilitate biocompatabiltiy and enable the pledget to absorb over time once the region has healed (paragraph 0152). Examiner 

As to claim 9, the combination of Hain and Demarais discloses the invention of claim 1, the combination further discloses: wherein the repair patch is made from materials that are bioabsorbable (paragraph 0152 of Demarais).

As to claim 18, the combination of Hain and Demarais discloses the invention of claim 1, Hain further discloses: wherein the repair patch is trimmable, shapeable or foldable prior to use. Examiner notes the device is structured to be able to be trimmed because its make of trimmable materials (mesh once combination is made).

As to claim 23, Hain discloses: A device to promote healing at an arthroscopic surgical repair site (device 117 of figure 3 is structured to be used in an arthroscopic surgical site since it is designed to be implanted at any suture location, see further explanation below), comprising: a repair patch (device 117, seen as a patch) having a proximal end (left end in figure 3) and a distal end (right end in figure 3) and only one single conduit (see conduit passing through pledget, figure 3), the repair patch having an overall shape that is three sided or four sided (see paragraph 0089-0090) wherein at least one of said sides is flat from the proximal end to the distal end (rectangular shape has a flat side), wherein the proximal end or the distal end is trimmable, shapeable or foldable prior to use (made of trimmable material so capable of being trimmed) for sizing the repair patch to promote healing of a soft tissue structure at the arthroscopic surgical 
Hain fails to directly disclose: the repair patch being porous and acting as a scaffold. 
In the same field of endeavor, namely medical pledgets, Demarais teaches making pledgets from mesh (paragraph 0152). Examiner notes mesh is seen to be porous. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pledget of Hain to include a bioabsorbable mesh as taught by Demarais to enable the pledget to absorb over time once the region has healed (paragraph 0152). Examiner notes once the pledget is modified, it will act as a scaffold in that the porosity of the peldget will enable the pledget to act as a scaffold for the tissue. 

As to claim 28, the combination of Hain and Demarais discloses the invention of claim 23, the combination further discloses: wherein the repair patch is made from materials that are bioabsorbable (paragraph 0152 of Demarais).

Claims 5 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Corriveau (5,366,480) and Daugherty (5,733,308) as applied to claim 1 above, further in view of Kane (20120330354).

As to claim 5, the combination of Corriveau and Daugherty discloses the invention of claim 1, the combination fails to directly disclose: wherein the only one single suture conduit is an elongate hollow structure inserted into the repair patch.
In the same field of endeavor, namely medical treatment devices, Kane teaches that its well known to make a suture conduit with a reinforcing member (see paragraph 0012. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suture conduit of Corriveau to include a reinforcing member inserted into the device at the time of manufacture to provide extra strength and facilitate distribution of forces throughout the device. 

As to claim 26, the combination of Corriveau and Daugherty discloses the invention of claim 23, the combination fails to directly disclose: wherein the only one single suture conduit is an elongate hollow structure inserted into the repair patch.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suture conduit of Corriveau to include a reinforcing member inserted into the device at the time of manufacture to provide extra strength and facilitate distribution of forces throughout the device. 

Claims 12-13, 16, 29 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Corriveau (5,366,480) and Daugherty (5,733,308) as applied to claim 1 above, further in view of Kartalian (20090036893).

As to claim 12, the combination of Corriveau and Daugherty discloses the invention of claim 1, the combination fails to directly disclose: wherein the repair patch contains a human dermis material selected for use at the arthroscopic surgical repair site.
In the same field of endeavor, namely medical treatment devices, Kartalian teaches its well-known to use human dermis in implantable medical devices (paragraph 0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the human dermis material of Kartalian to the device of Corriveau to increase biocompatabiltiy (paragraph 0069 of Kartalian).

As to claim 13, the combination of Corriveau and Daugherty discloses the invention of claim 1, the combination fails to directly disclose wherein the repair patch contains an autograft material, an allograft material, or a xenograft material selected for use at the arthroscopic surgical repair site.
In the same field of endeavor, namely medical treatment devices, Kartalian teaches its well-known to use human dermis in implantable medical devices (paragraph 0069). Examiner notes according to applicant’s specification, human dermis is a known allograft material, paragraph 0140)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the human dermis material of Kartalian to the device of Corriveau to increase biocompatabiltiy (paragraph 0069 of Kartalian).

As to claim 16, the combination of Corriveau, Daugherty and Kartalian discloses the invention of claim 12, the combination further discloses: wherein the proximal end of the repair patch terminates as a proximally facing end face (see figure 5 of Corriveau), the distal end of the repair patch terminates as a distally facing end face (see figure 5 of Corriveau), and the only one single suture conduit opening in the distal end opens into a central portion of the distally facing end face and the only one single suture conduit opening in the proximal end opens into a central portion of the proximally facing end face (see figure 5 of Corriveau).


In the same field of endeavor, namely medical treatment devices, Kartalian teaches its well-known to use human dermis in implantable medical devices (paragraph 0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the human dermis material of Kartalian to the device of Corriveau to increase biocompatabiltiy (paragraph 0069 of Kartalian).

As to claim 31, the combination of Corriveau and Daugherty discloses the invention of claim 1, the combination fails to directly disclose: wherein the porous repair patch acting as a scaffold comprises a biologically derived implant material.
In the same field of endeavor, namely medical treatment devices, Kartalian teaches its well-known to use human dermis in implantable medical devices (paragraph 0069). Examiner notes human dermis is a biologically derived implant material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the human dermis material of Kartalian to the device of Corriveau to increase biocompatabiltiy (paragraph 0069 of Kartalian).

In the same field of endeavor, namely medical treatment devices, Kartalian teaches its well-known to use human dermis in implantable medical devices (paragraph 0069). Examiner notes human dermis is a biologically derived implant material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the human dermis material of Kartalian to the device of Corriveau to increase biocompatabiltiy (paragraph 0069 of Kartalian).

Claims 12-13, 19, 29 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hain (20040162580) and Demarais (20050192599) as applied to claim 1 above, further in view of Kartalian (20090036893).

As to claim 12, the combination of Hain and Demarais discloses the invention of claim 1, the combination fails to directly disclose: wherein the repair patch contains a human dermis material selected for use at the arthroscopic surgical repair site.
In the same field of endeavor, namely medical treatment devices, Kartalian teaches its well-known to use human dermis in implantable medical devices (paragraph 0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the human dermis material of 

As to claim 13, the combination of Hain and Demarais discloses the invention of claim 1, the combination fails to directly disclose: wherein the repair patch contains an autograft material, an allograft material, or a xenograft material selected for use at the arthroscopic surgical repair site.
In the same field of endeavor, namely medical treatment devices, Kartalian teaches its well-known to use human dermis in implantable medical devices (paragraph 0069). Examiner notes according to applicant’s specification, human dermis is a known allograft material, paragraph 0140)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the human dermis material of Kartalian to the device of Hain to increase biocompatabiltiy (paragraph 0069 of Kartalian).

As to claim 19, the combination of Hain, Demarais and Kartalian discloses the invention of claim 12, the combination further discloses: wherein the repair patch is trimmable, shapeable or foldable prior to use. Examiner notes the device of Hain is structured to be able to be trimmed because its make of trimmable materials (mesh).


In the same field of endeavor, namely medical treatment devices, Kartalian teaches its well-known to use human dermis in implantable medical devices (paragraph 0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the human dermis material of Kartalian to the device of Hain to increase biocompatabiltiy (paragraph 0069 of Kartalian).

As to claim 31, the combination of Hain and Demarais discloses the invention of claim 1, the combination fails to directly disclose: wherein the porous repair patch acting as a scaffold comprises a biologically derived implant material.
In the same field of endeavor, namely medical treatment devices, Kartalian teaches its well-known to use human dermis in implantable medical devices (paragraph 0069). Examiner notes human dermis is a biologically derived implant material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the human dermis material of Kartalian to the device of Hain to increase biocompatabiltiy (paragraph 0069 of Kartalian).


In the same field of endeavor, namely medical treatment devices, Kartalian teaches its well-known to use human dermis in implantable medical devices (paragraph 0069). Examiner notes human dermis is a biologically derived implant material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the human dermis material of Kartalian to the device of Hain to increase biocompatabiltiy (paragraph 0069 of Kartalian).

Allowable Subject Matter
Claims 6 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the remainder of claims 1 and 23, no art on record, alone or in combination could be found to teach: wherein the elongate hollow member is removable from the repair patch. The current combination on record has this elongated hollow member as a reinforcement tube that helps form the suture conduit. However, there is no teaching of removing this reinforcement.


Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. 
As to applicants arguments regarding that Corriveau does not teach or suggest a porous repair patch acting as a scaffold, examiner notes as discussed above, Corriveau does disclose that using porous pledgets for ingrowth at a surgical site are well known (see col 5 lines 25-35), however the explicit teaching of having this pledget be porous was not in the reference. With this and the teachings of Daughtery, the examiner took the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pledget of Corriveau to include porous expanded PTFE as taught by Daugherty to facilitate increased flexibility/strength in the pledget. Examiner notes once the pledget is modified, it will act as a scaffold in that the porosity of the peldget will enable the pledget to act as a scaffold for the tissue.
As to applicants arguments regarding that Hain does not teach or suggest a porous repair patch acting as a scaffold, examiner notes in response to this amendment, again Hain as modified to address the porous limitations. In the same field of endeavor, namely medical pledgets, Demarais teaches making pledgets from mesh (paragraph 0152). Examiner notes mesh is seen to be porous. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pledget of Hain to include a bioabsorbable mesh as taught by Demarais to facilitate biocompatabiltiy and enable the pledget to absorb over time once the region has healed (paragraph 0152). Examiner notes once the pledget is 
As to the arguments regarding the combination of Corriveau and Kartilian, it’s noted that Kartilian is being used to teach the advantages of using human dermis on a medical device to promote biocompatibility. Kartilian is not being modified in anyway. Kartilian provides the advantage of increasing biocompatabiltiy of the medical device because of the human dermis (paragraph 0069 of Kartalian).
Similarly in regards to the arguments addressing the combination of Hain and  Kartalian, Kartilian provides the advantage of increasing biocompatabiltiy of the medical device because of the human dermis (paragraph 0069 of Kartalian). Since both Hain  and Kartilian are medical devices, adding human dermis to Hain would provide a medical advance as disused in Kartilian.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771